DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
Claims 1-3, and 8-22 are pending.  
Claims 18-21 have been withdrawn.
Claims 4-7 have been canceled.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-3, 8, 10-16 and 22 are rejected under 35 U.S.C. 103 as obvious over Maeda et al. (US 2013/0122218 A1) in view of Piltingsrud (US 6,402,851 B1). 
Regarding claims 1-3, 8, 10-16 and 22, Maeda discloses an aluminum alloy substrate (paragraph [0042], [0045], and [0047]) spray coated with a ceramic typically selected from a group including yttrium oxide, yttrium fluoride and composite compounds (which includes yttrium oxyfluoride) (paragraphs [0018] and [0032]) to a thickness of 20-500µm (paragraph [0032]) with examples of specifically 250µm thick (paragraphs [0042], [0045], and [0047]).  Maeda discloses the surface of the coating is cleaned by blast and water or chemical liquid (acid) washing (paragraph [0037]) to remove particles that would cause wafer contamination (paragraph [0014] and [0022]. 
Although Maeda does not expressly disclose the coating having particles with a size of up to 300µm at a level of no more than 5 particles per square mm, Maeda recognizes the need to reduce surface particles to reduce contamination. Additionally, Piltingsrud teaches substrates with low levels less than about 1.52 x 10-4 ng/mm2 of particles (col 4 lines 20-23) on the order of <0.1 µm (100nm) up to 1 µm size of lanthanides and rare earth oxides removed to prevent corrosion and yield loss in electronics processing by immersing in a nitric acid bath for a time sufficient to
dissolve, and/or loosen lanthanide oxide residual particles (col 6 lines 22-36). 
Therefore, since the coating of Maeda is a rare earth oxide coating requiring removal of particulates that may be a contamination source [0016] for semiconductor and flat panel display fabrication [0002], it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to minimize the number of residual particles and/or to provide low levels of less than about 1.52 x 10-4 ng/mm2 of particles on the order of <0.1 µm (100nm) up to 1 µm size as taught by Piltingsrud on the surface of Maeda’s substrate, overlapping the instant claimed range of no more than 5 particles with a size of up to 300µm per square mm in order to improve corrosion resistance and reduce yield loss while maintaining the coating thickness range as taught by Maeda through optimization of the immersion time.  Regarding claims 10-16, please note that claims 10-16 include product-by-process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as obvious over Maeda et al. (US 2013/0122218 A1) in view of Piltingsrud (US 6,402,851 B1) and further in view of Huang et al (US 2016/0254125 A1).
Regarding claims 9 and 17, Maeda in view of Piltingsrud teaches all of the limitations of claims 1 and 10 as set forth above.  
Maeda does not expressly teach wherein the yttrium-base sprayed coating comprises yttrium oxyfluoride.
However, Maeda does teach a ceramic typically selected from a group including yttrium oxide, yttrium fluoride and composite compounds (which would include yttrium oxyfluoride) (paragraphs [0018] and [0032]).  Additionally, Huang teaches a thermally sprayed ceramic protective layer on an aluminum substrate component of a plasma processing chamber (paragraphs [0003], [0004] and [0013]). Huang teaches yttrium oxide, yttrium fluoride and yttrium oxyfluoride as functionally equivalent coatings applied to the substrate (paragraph [0013]).   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a coating of yttrium oxyfluoride as taught by Huang as a functionally equivalent coating of Maeda for a thermally sprayed ceramic protective layer on an aluminum substrate component of a plasma processing chamber, particularly since Maeda teaches yttrium oxide, yttrium fluoride and composite compounds (which would include yttrium oxyfluoride). 
 
Response to Arguments
Applicant's arguments filed 4/26/2022 and prior arguments dated 7/9/2021 in relation to the current combination have been fully considered.  After consideration of the references it is convincing that an acid wash as taught by Maeda may not achieve the level of particle reduction of Piltingsrud and the rejection has been reconfigured with regard to the combination of Maeda and Piltingsrud to include immersion in the nitric acid solution as taught by Piltingsrud.  With regard to this combination Applicant argues (p8) that there is no reasonable reason for the person skilled in the art, who understands the washing process and purpose of Maeda, to modify the process and goal of Maeda in view of Piltingsrud which is particularly designed for glass substrate cleaning.  Applicant additionally previously argued (7/9/2021) that a person skilled in the art would not have combined Maeda and Piltingsrud, because Piltingsrud's teachings would have removed all or nearly all the lanthanide oxide material from the substrate's surface and Maeda requires maintaining the ceramic spray coating on the substrate, removing only the blast medium and splat fragments.  Therefore, nothing in Maeda would have suggested to the person skilled in the art that a cleaning process that removes nearly all of the ceramic spray coating would have been desirable because, such a cleaning process would have rendered Maeda's substrate completely unsatisfactory as a plasma-resistance member, as it is the ceramic spray coating that imparts the plasma resistance. Applicant additionally argued regarding claim 10 that the yttrium-base sprayed coating recited in the present claim 10 is not the same product as would have resulted from the asserted combination of Maeda and Piltingsrud because Piltingsrud is intended to remove nearly all of the lanthanide oxide coating from a substrate rather than provide a thickness as claimed.  
Applicant's arguments regarding claims 1 and 10 regarding the current combination of Maeda and Piltingsrud, and the assertion that there is no reasonable reason for the person skilled in the art, who understands the washing process and purpose of Maeda, to modify the process and goal of Maeda in view of Piltingsrud particularly designed for glass substrate cleaning are not found persuasive in that it is noted that both Maeda and Piltingsrud are concerned with particle contamination in semiconductor processing.  Therefore, because Piltingsrud teaches added particle reduction of a surface to prevent semiconductor contamination, the combination is very reasonable and in fact obvious.  Regarding Applicant’s assertion of the removal of the entire coating, Piltingsrud teaches immersion in a nitric acid bath for a time sufficient to remove only particles of sizes  <0.1 µm (100nm) up to 1 µm that result in contamination in semiconductor processing, not the entire coating.  Applicant’s argument is therefore not convincing since Maeda teaches a thickness of 20-500µm thick and as indicated it would have been obvious to optimize immersion time as taught by Piltingsrud to provide particle removal of the stated particle size that would cause contamination while maintaining the thickness proscribed by Maeda resulting in the product as claimed.  As such Applicant’s arguments are not found convincing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784